Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 20. (New) The system of claim 1, wherein the program instructions cause the processor to determine an velocity-energy vector by integrating with respect to range a squared magnitude of each of a plurality of velocity data points from the subset of the velocity data that corresponds to the velocities of interest, and wherein the identification of the gesture is based on the velocity- energy vector.
Reasoning: Presently claim 20 is dependent upon claim 21 which does not exist.  The applicants remarks indicated that claim 1 was being amended so the typographical error needs corrections as amended above.

Reason for Allowance
	2.	The following is an examiner’s statement of reasons for allowance:
3.	Claims 1-3, 5-13, 19 and 20 are allowed 
4.	Independent claims 1 and 19 claim a gesture recognition system is shown using a FMCW radar system. The signature of a gesturing hand is measured to construct an energy distribution in velocity space over time. A gesturing hand is fundamentally a dynamical system with unobservable "state" (i.e. the type of the gesture) which determines the sequence of associated observable velocity- energy distributions, therefore a Hidden Markov Model is used to for gesture recognition. A method for reducing the length of the feature vectors by a factor of twelve is also shown, by re- parameterizing the feature vectors in terms of a sum of Gaussians without decreasing the recognition performance, in a manner not disclose or suggested in any prior art.  

	The representative closest prior art is Kurtz et al., US Patent Application (20080106460), hereinafter, “Kurtz” and Poupyrev et al., US Patent Application (10,203,763), hereinafter, “Poupyrev”, which do not teach the features claimed in the independent claims, 1 and similarly worded claim 11: “1. A system comprising: a frequency modulated continuous wave (FMCW) transceiver; a processor; and memory to store program instructions that, when executed by the processor, cause the system to: receive a signal representative of an FMCW signal reflected from an object of interest; apply a first Fourier transform to the signal to obtain range data; identify a subset of the range data corresponding to a region of interest; apply a second Fourier transform on the identified subset of the range data to obtain velocity data corresponding to the identified subset of the range data; and determine a velocity-energy vector by integrating a squared magnitude of each of a plurality of velocity data points from the velocity data with respect to range; and identify a gesture performed by the object of interest based at least partially on the velocity-energy vector”.

In regards to claims 1 and 19 the representative prior art is Kurtz and Poupyrev. Kurtz discloses methods of improving the performance of such a FMCW system and improving the value of the information provided by such a FMCW system, in an embodiment of the subject invention, the IF level can be monitored while sweeping the frequency of the system through at least a portion of the frequency range of the system. In a specific embodiment, the system is then set to the frequency that produces the minimum IF level, which is the frequency that produces the minimum AM signal level. Embodiments of the invention pertain to techniques for expediting the adaptation of the comb filter to the signal when the system is turned on. In an embodiment, in order to reduce the number of detection calculations a processor performs every frame, a method of quickly determining the largest peaks in the RDM is implemented. Embodiments of the subject invention relate to a method for processing a radar signal that classifies two or more targets. A specific embodiment of a method for processing the radar signal classifies a human target or other target(s) using amplitude values in time-consecutive range-Doppler maps. Embodiments of the invention pertain to a method for processing a radar signal for improving the performance of FMCW detection, tracking, and classification algorithms. Embodiments improve such performance by increasing the SNR and velocity measurement resolution 
Poupyrev discloses Gesture detection and interaction techniques are described. Object detection used to support the gestures may be accomplished in a variety of ways, such as by using radio waves as part of a radar technique.

In regards to claims 1 and 19 Kurtz and Poupyrev, alone, or in combination, do not provide a teaching, a suggestion or a motivation that could be found either in the art or within the skill of one of ordinary skill in the art at the time of the invention to modify or combine the prior art to disclose the cited claim limitations above and more specifically “apply a second Fourier transform on the identified subset of the range data to obtain velocity data corresponding to the identified subset of the range data; and determine a velocity-energy vector by integrating a squared magnitude of each of a plurality of velocity data points from the velocity data with respect to range; and identify a gesture performed by the object of interest based at least partially on the velocity-energy vector” of the claimed invention.  Claims 2-3, 5-13 and 20 depend from claim 1 and as such the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981.  The examiner can normally be reached on 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/ROBERT J MICHAUD/Examiner, Art Unit 2694